                 Case 3:19-cv-05698-BHS Document 37 Filed 08/18/20 Page 1 of 2



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     MARIO LAMONT HARRIS,                            CASE NO. 3:19-CV-05698-BHS
 8
                               Plaintiff,            ORDER ADOPTING REPORT
 9          v.                                       AND RECOMMENDATION

10   RON HAYNES, et al.,

11                             Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 36. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)      The R&R is ADOPTED;

18          (2)      Defendants’ motion to dismiss (Dkt. 31) is DENIED as moot; Defendants’

19                   “amended motion to dismiss” (Dkt. 32) is GRANTED in part and

20                   DENIED in part, and all of Plaintiff’s remaining claims are DISMISSED

21                   with prejudice; and

22


     ORDER - 1
             Case 3:19-cv-05698-BHS Document 37 Filed 08/18/20 Page 2 of 2



 1         (3)   The Clerk shall enter JUDGMENT and close this case. Plaintiff’s in

 2               forma pauperis status is REVOKED for the purposes of appeal.

 3         Dated this 18th day of August, 2020.

 4

 5

 6
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
